F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                 APR 16 2003
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 SHELBY LEONARD,

               Petitioner - Appellant,

 v.                                                           No. 02-2261
                                                     D.C. No. CIV-01-1366 BB/LCS
 TIM LEMASTER, Warden, New Mexico                          (D. New Mexico)
 State Penitentiary; ATTORNEY
 GENERAL FOR THE STATE OF NEW
 MEXICO,

              Respondents - Appellees.


                                         ORDER


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.



       Shelby Leonard, a New Mexico state prisoner proceeding pro se, requests a certificate

of appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254 habeas

corpus petition. See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal may be taken from

the denial of a § 2254 habeas petition unless the petitioner first obtains a COA). We deny

Leonard’s request for a COA and dismiss.

       Leonard pled no contest to contributing to the delinquency of a minor, issuance of a

worthless check over twenty-five dollars, and failure to appear. Leonard’s habitual-offender

status resulted in a sentence of nine years’ imprisonment, with five suspended, and five
years’ supervised release thereafter. As grounds for federal habeas review, Leonard asserts

that: (1) he was not given a competency hearing despite exhibiting signs of instability and

mental illness; and (2) his plea was involuntary and unknowing. Rejecting these claims and

dismissing the petition, the district court concluded that: (1) a sua sponte competency

hearing was not required under the circumstances as there were insufficient facts before the

trial judge to create a doubt as to Leonard’s competence at the time of his plea hearing; and

(2) audiotapes of the plea colloquy indicate a knowing and voluntary plea and there is

nothing in the record that would suggest that Leonard’s ability to consult with his lawyer or

his ability to understand the proceedings against him was compromised.

       To be eligible for a COA, Leonard must make “a substantial showing of the denial of

a constitutional right,” § 2253(c)(2), meaning that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong,” Slack v. McDaniel, 529

U.S. 473, 484 (2000). After careful review of the record, we conclude that this standard has

not been met. Therefore, for substantially the same reasons articulated by the district court

in denying Leonard’s habeas petition, we DENY a COA and the matter is DISMISSED.

                                                    Entered for the Court
                                                    PATRICK FISHER, Clerk of Court


                                                    by:
                                                    Deputy Clerk




                                              -2-